Citation Nr: 1613807	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  15-18 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had recognized guerilla service (in missing status) from December 1944 to March 1945, recognized guerilla service from March 1945 to September 1945, and regular Philippine Army service from September 1945 to February 1946.  The Veteran died in December 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of the Veteran's death (on de novo review) is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  An April 2009 Board decision denied the appellant's claim of service connection for the cause of the Veteran's death, finding that there was no relationship between the Veteran's cause of death and his service.

2.  Evidence received since the April 2009 Board decision suggests that the Veteran's cause of death may have been incurred in or related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.  However, inasmuch as this decision reopens the claim of service connection for the cause of the Veteran's death, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless with regard to this matter.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

An April 2009 Board decision denied the claim of service connection for the cause of the Veteran's death essentially on the basis that there was no relationship between the Veteran's cause of death [listed on his death certificate as cardiorespiratory arrest, with cerebrovascular accident due to a recent thrombosis, with significant contributing conditions of pneumonia and arrhythmia] and his service.  The April 2009 Board decision is final.  See 38 U.S.C.A. § 7104.

Evidence received since the April 2009 Board decision includes statements from two people who both asserted that they were volunteer civilians who had provided care to the Veteran (in the form of herbal remedies) during his military service.  The first statement, dated in September 2014 from P.S.M., alleged that she had attended to the Veteran's in-service symptoms of swollen knee joints and ankle joints, dizziness, and back and chest pains, and that she had cared for the Veteran for almost one month with boiled herbal plants "to relieve the pains of his swollen parts of the body."  The second statement, dated in September 2014 from T.S.D., alleged that the Veteran had been in the same group of soldiers in service who had suffered from malaria complicated with swollen wrist joints, both ankle joints, dizziness, and difficulty walking, and that she had treated him for a month with herbal medicines and tablets which "partially relieved him."

As service connection for the cause of the Veteran's death was previously denied on the basis that there was no relationship between the Veteran's cause of death and his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that his cause of death was incurred in or related to his service.  The aforementioned evidence indicates that his cause of death [cardiorespiratory arrest] may have been incurred in service [as P.S.M. alleged to have witnessed him having in-service chest pain symptoms].  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is granted.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's death certificate reflects that he died in December 1984 at the Veterans Memorial Medical Center in Diliman, Quezon City.  His immediate cause of death was listed as cardiorespiratory arrest, and his antecedent cause of death was listed as cerebrovascular accident (CVA), recent, thrombosis.  Pneumonia and arrhythmia were listed as other significant conditions contributing to death.  At the time of his death, he was not service-connected for any disabilities.

The Veteran's service records (including his January 1946 service separation examination report) do not document any complaints, findings, diagnoses, or treatment of cardiorespiratory arrest, CVA, thrombosis, pneumonia, or arrhythmia.  The first post-service medical evidence of record consists of a November 1981 VA hospital discharge summary, which noted that the Veteran had been admitted in October 1981 and that he had diagnoses of pneumonic process (hydrothorax right base) and intestinal parasitism.  A December 1984 private hospital discharge summary from the Veterans Memorial Medical Center noted that he had been admitted in November 1984; that he underwent debridement, currettage, and synovectomy of both ankle joints and the left wrist joint later in November 1984; and that he had died in December 1984 after developing pneumonia.

In a June 2007 affidavit, one of the Veteran's fellow soldiers (J.M.C.) alleged that the Veteran had told him in early 1945 that he was suffering from illness due to continuous combat operation and eventually was bedridden; that he attended to the Veteran's symptoms of severe chilling, vomiting, dizziness, and swollen lower extremities with herbal medicines and tablets; and that he saw the Veteran again in 1948 (after service) and he appeared to be suffering from the same illness of swollen lower extremities and was bedridden (but refused to go to the military hospital in Manila due to financial reasons).  In another June 2007 affidavit, another of the Veteran's fellow soldiers (A.M.) alleged that he had personally attended to the health condition of the Veteran when he appeared hardly able to walk; that for several months in 1945, the Veteran's health condition had improved by applying herbal medicines; and that in 1948 (after service), he again saw the Veteran and his health condition had deteriorated, and that it appeared "that his illness was the same [as the one] incurred in the guerrilla service."

In a September 2014 statement, a volunteer civilian (P.S.M.) alleged that she had attended to the Veteran's in-service symptoms of swollen knee joints and ankle joints, dizziness, and back and chest pains, and that she had cared for the Veteran for almost one month with boiled herbal plants "to relieve the pains of his swollen parts of the body."  In another September 2014 statement, another volunteer civilian (T.S.D.) alleged that the Veteran had been in the same group of soldiers in service who had suffered from malaria complicated with swollen wrist joints, both ankle joints, dizziness, and difficulty walking, and that she had treated him for a month with herbal medicines and tablets which "partially relieved him."

In September 2014, the appellant authorized the release of all treatment reports for the Veteran from the Veterans Memorial Medical Center dating from his admission to that facility in November 1984 until his death at that facility in December 1984.  However, the only treatment report of record from that facility is the December 1984 discharge summary.  On remand, all available records for the Veteran from the Veterans Memorial Medical Center (as well as from the VA Medical Center where he was hospitalized from October 1981 to November 1981) must be secured.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) pertinent treatment or evaluation the Veteran received prior to his death in December 1984, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified (to specifically include all available records from the Veterans Memorial Medical Center dating from his admission to that facility in November 1984 until his death at that facility in December 1984).  In addition, specifically secure complete copies of the clinical records of all VA treatment and evaluation the Veteran received during his hospitalization from October 1981 to November 1981.  If any records requested are unavailable, the reason must be explained for the record, and the appellant must be so notified.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (to include securing a medical opinion addressing any relationship between the Veteran's cause of death and his service, if such a relationship is suggested by any new medical reports received), and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


